Citation Nr: 0718467	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative joint disease of the 
thoracolumbar and cervical spine, prior to December 21, 2005.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine, from 
December 21, 2005, forward.  

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine, from 
December 21, 2005, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to July 
2004.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that granted service connection for 
degenerative joint disease of the thoracolumbar and cervical 
spine and assigned a 10 percent rating effective July 5, 
2004.  By rating decision dated in February 2006, the RO in 
Denver, Colorado, reevaluated the veteran's disability of the 
spine, terminated the rating for degenerative joint disease 
of the spine and assigned separate ratings for degenerative 
disc disease of the cervical spine and of the thoracolumbar 
spine, respectively; all effective December 21, 2005.  
Jurisdiction is with the Denver RO.  

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  Prior to December 21, 2005, no evidence of record showed 
that the veteran suffered from degenerative disc disease of 
the spine or that his degenerative joint 



disease of the spine resulted in any incapacitating 
exacerbations, muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, forward 
flexion of the thoracolumbar spine less than 80 degrees, 
forward flexion of the cervical spine less than 45 degrees, 
combined range of motion of the thoracolumbar spine less than 
230 degrees, or combined range of motion of the cervical 
spine less than 340 degrees.  

2.  From December 21, 2005 forward, no competent evidence of 
record shows that the veteran's disability of the cervical 
spine results in any incapacitating episodes, less than 45 
degrees of forward flexion, less than 280 degrees of combined 
range of motion, or muscle spasm.  

3.  From December 21, 2005 forward, no competent evidence of 
record shows that the veteran's disability of the 
thoracolumbar spine results in ankylosis, less than 45 
degrees of forward flexion, or any incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to December 21, 2005, the criteria for a rating 
higher than 10 percent for the veteran's service-connected 
disability of the cervical and thoracolumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2002); 38 
C.F.R. § 3.102, 3.400 (b)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5003, 5242 (2006).  

2.  From December 21, 2005 forward, the criteria for a rating 
higher than 10 percent for the veteran's service-connected 
disability of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110(a), (b)(2) (West 2002); 38 
C.F.R. § 3.102, 3.400(o), 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5003, 5242, 5243 (2006).  

3.  From December 21, 2005 forward, the criteria for a rating 
higher than 20 percent for the veteran's service-connected 
disability of the thoracolumbar spine have not 




been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.102, 3.400(o), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003, 5242, 
5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the first three Dingess elements, VA satisfied 
the duty to notify by means of a letter dated in August 2004.  
This letter was provided to the veteran prior to the initial 
adjudication by the RO in November 2004.  The veteran was 
informed of the requirements of a successful service 
connection claim, and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The content and timing of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

By letter dated in March 2006, the RO provided the veteran 
VCAA notice as to assignment of effective dates and 
disability ratings.  Since that letter, the veteran has had 
sufficient time to submit additional argument and evidence, 
and thus, has had the opportunity to effectively participate 
in the processing of his claim.  Indeed, his representative 
submitted additional argument in a January 2007 statement and 
the veteran did so by his testimony before the undersigned in 
March 2007.  Therefore, he has not been prejudiced by the 
timing of notice regarding assignment of effective dates and 
disability ratings.  

Service medical records and VA treatment records are 
associated with the claims file.  The veteran has not 
requested VA assistance in obtaining any other evidence.  
Appropriate medical examinations were afforded the veteran in 
September 2004 and December 2005.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  





Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

This claim for a higher evaluation for the veteran's 
disability of the spine originated from the RO decision that 
granted service connection for that disability.  The claim 
therefore stems from the initial rating assigned to this 
disability.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Because the Board must consider whether 
staged ratings are appropriate, the Board's jurisdiction 
necessarily extends to assignment of effective dates for 
those ratings.  Although the veteran was initially granted 
service connection for degenerative joint disease of the 
cervical and thoracolumbar spine, it is clear from his 
substantive appeal which stated that he wished to appeal the 
rating assigned for his "back" disability, that the Board's 
jurisdiction includes those ratings assigned in the February 
2007 rating decision for degenerative disc disease of the 
cervical and thoracolumbar spine.  

In general, degenerative arthritis is evaluated according to 
the criteria under 38 C.F.R. §4.71a Diagnostic Code 5003.  
The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Id.  Alternatively, when there is x-ray evidence of 
involvement of 2 or more joints or of 2 or more joint groups, 
a 10 percent rating is warranted, and, if additionally, there 
are occasional incapacitating exacerbations, a 20 percent 
rating is appropriate.  Id.  

For rating under arthritis, the cervical vertebrae, the 
dorsal, or thoracic, vertebrae, the lumbar vertebrae, and the 
lumbosacral articulation are considered groups of minor 
joints.  38 C.F.R. § 4.45(b).  

Under 38 C.F.R. § 4.71a ratings for degenerative arthritis 
and intervertebral disc syndrome are both evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula).  Degenerative arthritis of the spine is 
assigned Diagnostic Code 5242 and intervertebral disc 
syndrome is assigned Diagnostic Code 5243.  Ratings are 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area affected 
by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40




Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
......................................... 
30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
........................................ 
10

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.




Note (2):  (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.
. . .
Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.




Intervertebral disc syndrome may alternatively be evaluated 
under the Formula for Rating intervertebral Disc Syndrome 
Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  VA is also directed that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Formula, whichever method results in a higher rating.  Id. at 
Note (2).  Since the record is absent for evidence of any 
incapacitating episode, rating the veteran's degenerative 
disc disease based on incapacitating episodes would not be 
appropriate.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service medical records document reports of low back pain in 
August 2001 and back spasm in May 2004.  Also of record is an 
undated report of low back pain that indicates that the 
veteran had no pain, numbness or tingling in either leg, no 
bowel or bladder symptoms, no saddle anesthesia, and that he 
had normal reflexes.  This report also states that the 
veteran was tender to palpation at T10 to T12, and that he 
had paravertebral muscle spasms on the left.  

In September 2004, the veteran underwent VA examination of 
his spine.  By history, the veteran's low back pain did not 
result in any incapacitating episodes or sciatica.  Also by 
history, his upper back symptoms included spasms that lasted 
up to one week with pain radiating into his neck and right 
shoulder.  While the veteran reported that he cold be 
"forced to bedrest for two to three days", there is no 
evidence that his bedrest was ever prescribed by a physician.  
He reported intermittent low back pain that occurred 6 times 
per year, lasting 5 days at a time, but that he could do his 
daily activity during these exacerbations.  He also reported 
that he had no hospitalizations or surgeries, took no 
medication, did not have a physician, and had worked full 
time for the past 3 weeks without missing any work due to 
injury or illness.  

Physical examination revealed no tenderness to palpation of 
the lumbar spine, but some tenderness to palpation of the 
thoracic spine at the medial border of the right scapula.  
Thoracolumbar spinal contours were normal.  There was no 
palpable spasm.  Straight leg raising was from 0 to 80 
degrees bilaterally.  Range of motion of the thoracolumbar 
spine was measured to 80 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral extension and 30 degrees of 
lateral rotation, both bilaterally.  

There was no tenderness to palpation of the cervical spine.  
Range of motion of the cervical spine was measured to 45 
degrees of flexion, 45 degrees of extension,45 degrees of 
lateral extension, bilaterally, and 80 degrees of lateral 
rotation, bilaterally.  

In considering DeLuca factors, the examiner remarked that 
there was no pain, fatigue, weakness or incoordination on 
repeat testing of the cervical and thoracolumbar spine.  He 
remarked that flareups of the upper back disability 
interfered with the veteran's ability to do any lifting.  

The examiner provided a diagnosis of degenerative joint 
disease of the lumbar spine and cervical spine.  VA radiology 
reports from August 2004 showed multilevel degenerative joint 
disease of the cervical, thoracic and lumbar spine.  

In December 2005, the veteran again underwent VA examination 
of his spine.  He reported almost constant spasms in the 
cervical and lumbar spine, and that he had to stay in bed 4 
times every two months, but that this had not caused him to 
miss any time at work.  He reported suffering from radiating 
pain down both legs, but no reflex change or loss of 
sensation.  He also reported no fatigability, no prescribed 
periods of rest, and no lack of endurance.  

The examiner observed that the veteran walked without any 
tilting to one side or the other, and that he sat, stood, and 
changed body position rapidly.  Examination of the lumbar 
spine revealed tenderness and moderately severe muscle spasm.  
Examination of the thoracic spine revealed no muscle spasm or 
tenderness.  Range of motion of the thoracolumbar spine was 
measured at 0 to 65 degrees of flexion initially, but reduced 
to 0 to 55 degrees after five repetitions.  Extension was 
from 0 to 25 degrees, reduced to 0 to 20 degrees after five 
repetitions.  Lateral extension was 0 to 25 degrees and 
lateral rotation was 0 to 30 degrees, both bilaterally.  All 
motions were accompanied by a continuum of discomfort in the 
lumbosacral areas.  The veteran did not report radicular pain 
with these motions.  No atrophy or weakness was found. Muscle 
mass and strength of the lower extremities was excellent, 
achilles and quadriceps reflexes were 2 plus / 2 plus.  No 
sensory deficits were present in the lower extremities.

Examination of the cervical spine revealed minimal tenderness 
and no detectable muscle spasm.  Range of motion of the 
cervical spine was measured at 0 to 45 degrees of forward 
flexion, 0 to 45 degrees of extension, 0 to 40 degrees of 
lateral extension and 0 to 55 degrees of lateral rotation, 
both bilaterally.  Motions were not reduced due to 
repetition.  Biceps / triceps reflexes were 2 plus / 2 plus.  
There was no muscle atrophy weakness, sensory deficit or 
radiculopathy of the upper extremities.  

The examiner addressed the Deluca factors, stating that there 
was no likelihood of a reduction in the current range of 
motion of the cervical spine but that muscle spasm may limit 
forward flexion of the lumbar spine an additional 5 to 10 
degrees, may limit extension and additional 5 degrees and may 
limit lateral extension and rotation an additional 5 degrees.  
The examiner provided a diagnosis of degenerative disc 
disease of the lumbar, thoracic, and cervical spine.  There 
was also x-ray evidence of sacralization at L5 and mild 
scoliosis of the thoracic spine.  

In examining the evidence of record, the Board finds that the 
veteran's disability of the spine is appropriately rated for 
all periods.  Prior to the December 21, 2005 examination, 
there was no evidence that the veteran suffered from 
degenerative disc disease.  Rather, the evidence contained in 
service medical records only established that the veteran 
suffered low back pain, with no specified etiology. The 
September 2004 examination revealed that the veteran suffered 
chronic upper back strain and intermittent low back strain 
with degenerative joint disease of the entire spine.  There 
is no evidence of record prior to December 2005 that could 
reasonably be construed as showing that the veteran suffered 
from incapacitating exacerbations due to his arthritis of the 
lumbar, thoracic and cervical spine.  During the September 
2004 examinations, he reported that he was able to continue 
with the ordinary activities of living during exacerbations 
of back pain.  He had missed no work due to his disability of 
the spine.  While he reports being forced to bed due to his 
upper back exacerbations, the preponderance of the evidence 
described above does not present a picture of incapacitation, 
even during these flareups.  Therefore, without considering 
whether limitation of motion of the spine would result in a 
higher rating, a rating higher than the 10 percent already 
assigned would not be appropriate under Diagnostic Code 5003, 
based on x-ray evidence of arthritis of two or more minor 
joint groups.  

Application of the General Formula does not result in higher 
ratings.  Range of motion of the veteran's thoracolumbar 
spine was significantly greater than the 60 degrees of 
forward flexion and 170 degrees of combined range of motion 
listed under the criteria for a 20 percent rating.  Range of 
motion of his cervical spine was greater than the 40 degrees 
of forward flexion and 335 degrees of combined range of 
motion listed under the criteria for a 10 percent rating.  
Nor was there any observed spasm or abnormal spinal contour 
to warrant ratings under the General Formula.  In considering 
DeLuca factors, the examiner remarked that there was no pain, 
fatigue, weakness or incoordination on repeat testing of the 
cervical and thoracolumbar spine.  Furthermore, as Diagnostic 
Code 5242 contemplates consideration of the entire spine in 
rating for arthritis, separate ratings for individual groups 
of vertebrae would be inappropriate.  This is consistent with 
the criteria of Diagnostic Code 5003, which requires x-ray 
evidence of 2 or more minor joint groups when rating 
arthritis based on x-ray evidence rather than limitation of 
motion.  Finally, because there was no evidence of 
neurological manifestations of the veteran's disability of 
the spine, a separate rating under a diagnostic code for 
neurological disabilities would not be appropriate.  

As the criteria for a rating higher than 10 percent, or for 
an additional rating, were not met under any applicable 
Diagnostic Code prior to the December 21, 2005 examination, a 
rating higher than that already assigned by the RO for this 
period is not warranted.  

Evidence since the December 21, 2005 examination does not 
support ratings higher than those already assigned by the RO.  
Forward flexion of the veteran's thoracolumbar spine was no 
less than 45 degrees, and such finding takes into 
consideration the examiner's comments as to the effect of 
repeated motion and speculation as to the effect of spasm on 
flare up.  This does not meet the criteria of 30 degrees or 
less of forward flexion of the thoracolumbar spine required 
for a 40 percent rating.  Similarly, forward flexion of the 
cervical spine was 45 degrees with a combined range of motion 
of the cervical spine of 280 degrees, which is greater than 
the 30 degrees of forward flexion and combined range of 
motion of 170 degrees required for a 20 percent rating.  The 
examiner addressed the Deluca factors, stating that there was 
no likelihood of a reduction in the current range of motion 
of the cervical spine.  Furthermore, there is no evidence of 
muscle spasm or guarding severe enough to result in abnormal 
gait, or abnormal spinal contour.  Nor is there any evidence 
that the veteran suffers from ankylosis of any segment of his 
spine.  

Because there has never been a finding of neurological 
manifestation of the veteran's spine disability, a separate 
rating under a diagnostic code for neurological disability 
would not be appropriate for the period from December 21, 
2005, forward.   Further, there is no evidence of record from 
December 2005 forward that could reasonably be construed as 
showing that the veteran suffers from 



incapacitating episodes of intervertebral disc syndrome of 
the cervical or lumbar spine.  VA examination in December 
2005 indicated that there were no prescribed periods of rest.

While the veteran undoubtedly continues to suffer from both 
degenerative joint disease and degenerative disc disease of 
the spine, ratings under diagnostic codes for both of these 
conditions are prohibited because doing so would amount to 
pyramiding.  Here, these diagnosed conditions result in the 
same manifestation of the veteran's disability of the spine, 
pain.  Evaluation of the same disability or of the same 
manifestations of a disability, under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

As indicated above, because this appeal is from the initial 
adjudication granting service connection for the disability, 
the Board has jurisdiction to establish staged ratings, this 
necessarily includes establishing the effective date of such 
ratings.  The 10 percent rating for degenerative joint 
disease of the spine can be effective no earlier than already 
assigned, July 5, 2004, as that is the day following the date 
of release from active duty.  See 38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400 (b)(2).  Ratings for degenerative disc 
disease of the cervical and thoracolumbar spine prior to 
December 21, 2005 are prohibited because there was no 
evidence of record of degenerative disc disease or that the 
criteria for the ratings assigned effective that date had 
been met prior to the December 21, 2005 examination.  See 38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  



Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
service-connected degenerative joint disease of the 
thoracolumbar and cervical spine prior to December 21, 2005, 
is denied.  

Entitlement to a rating in excess of 10 percent disabling for 
degenerative disc disease of the cervical spine from December 
21, 2005, forward, is denied.  

Entitlement to a rating in excess of 20 percent disabling for 
degenerative disc disease of the thoracolumbar spine from 
December 21, 2005, forward, is denied.  


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


